

116 HR 8535 IH: Growing Opportunities in Agriculture Act
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8535IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Ms. Finkenauer (for herself, Mr. Thompson of Pennsylvania, Mr. Luetkemeyer, and Mr. Brindisi) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to direct the Secretary of Education to award grants for new agricultural education programs in secondary schools.1.Short titleThis Act may be cited as the Growing Opportunities in Agriculture Act or the GO Ag Act.2.Grant program for new agricultural education programsSection 114 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by inserting (other than subsection (g)) after section; and (2)by adding at the end the following:(g)Grant program for new agricultural education programs(1)Grant program authorized(A)In generalThe Secretary shall award grants, on a competitive basis, to eligible entities to support the creation of new agricultural education programs in secondary schools.(B)Grant durationA grant awarded under this subsection may not exceed a 5-year grant period.(2)Application(A)In generalTo receive a grant under this subsection, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(i)an identification and the role with respect to each program to be funded under the grant of any eligible partners of the eligible entity, including an assurance the grant under this subsection will not be used to prepare students for employment with solely one or more of such eligible partners;(ii)an assurance that each program that will receive assistance under the grant is not yet in operation and such grant will be used to start such program;(iii)a description of the grant budget, how each program will fund necessary expenses for the program not covered by the grant (such as any funds to be provided by State, local, or private entities), and how the eligible entity will continue each such program after the grant is exhausted;(iv)a description of how grant will directly benefit students, including special populations, served by the eligible entity;(v)a description of how each such program will be coordinated with the activities carried out under section 124 or 135;(vi)a description of how each such program reflects the needs of regional, State, or local employers, as demonstrated by the comprehensive needs assessment under section 134(c) carried out by the eligible entity; and(vii)an assurance that the eligible entity will—(I)provide information to the Secretary, as requested, for the evaluation under paragraph (4) and any evaluations that the Secretary may carry out; and(II)make data available to third parties for validation, in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).(B)ProcessThe Secretary shall create a process for evaluating applications submitted under subparagraph (A) and determining the amount of each grant for successful applications, except that in no case may an eligible entity receive a grant exceeding $100,000.(3)Uses of fundsEach eligible entity receiving a grant under this subsection shall use such grant for the creation of new agricultural education programs in secondary schools, which may include—(A)curriculum development and delivery, including classroom or laboratory instruction, work-based learning, and leadership education delivered through career and technical student organizations;(B)the purchase of equipment, technology, and course materials; and(C)other costs the Secretary may determine to be eligible.(4)Evaluation and annual reportEach eligible entity receiving a grant under this subsection shall provide for an independent evaluation of the activities carried out using such grant and submit to the Secretary an annual report that includes—(A)a description of how the grant was used;(B)the performance of each program assistance with such grant with respect to, at a minimum, the performance indicators described under section 113, as applicable, and dis­ag­gre­gat­ed—(i)by subgroups of students described in section 1111(c)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(2)(B)); and(ii)by each special population; and(C)a quantitative analysis of the effectiveness of each such program.(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $5,000,000, to remain available through fiscal year 2025.(6)DefinitionsIn this subsection:(A)Agricultural educationThe term agricultural education means career and technical education that is focused on agriculture, including classroom or laboratory instruction, work-based learning, and leadership education delivered through career and technical student organizations.(B)Eligible entityThe term eligible entity has the meaning given the term eligible recipient in section 3(21)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(21)(A)).(C)Eligible partnerThe term eligible partner means—(i)an institution of higher education or a consortium of such institutions; or(ii)a community stakeholder relevant to a program to be funded under this subsection, including a labor organization, a local or regional business or industry, or a local workforce development board. .